DETAILED ACTION
1.	This action is in response to applicant's phone call received on 2/4/2022.  Amended claim 10 is acknowledged and the following notice of allowability is formulated.  Claim 12 is cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Stark on 2/4/2022.

The application has been amended as follows: 

Claim 10 now recites: A fuel selector of a dual fuel generator comprising: a selector switch having a first fuel mode and a second fuel mode; a fuel solenoid having open and closed positions; and a solenoid switch having open and closed positions to activate and deactivate the fuel solenoid; wherein, when the selector switch is in the first fuel mode, the solenoid switch and the fuel solenoid are in the closed positions and, when the selector switch is in the second fuel mode, the solenoid switch and the fuel solenoid are in the open positions; and further comprising: a valve assembly fluidly connected to each of a first fuel source and a second fuel source, the valve assembly being operable to selectively control a first fuel flow and a second fuel flow from the first fuel source and the second fuel source, respectively, to an engine of the dual fuel generator; and wherein positioning of the selector switch in the first fuel mode and the second fuel mode enables a selection of one of the first fuel flow and the second fuel flow.
Claim 12 is now cancelled. 
Claim 13 now recites: The fuel selector of claim [[12]] 10 wherein the valve assembly is positioned on or adjacent the selector switch.
Claim 14 now recites: The fuel selector of claim [[12]] 10 wherein the valve assembly comprises: two fuel inputs, with a first fuel input connected to the first fuel source and a second fuel input connected to the second fuel source; and two fuel outputs for selectively supplying fuel to the engine from the first fuel source or the second fuel source.
Claim 17 now recites: The fuel selector of claim [[12]] 10 wherein the first fuel source is a liquefied petroleum gas (LPG) fuel source and wherein the second fuel source is a gasoline source.
Claim 19 now recites: The fuel selector of claim 10 wherein positioning the selector switch in the first fuel mode enables the selection of [[a]] the first fuel source to the generator, and positioning the selector switch in the second fuel mode enables the selection of [[a]] the second fuel source to the generator.
Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 10, but more specifically, a fuel selector switch for a dual fuel generator having valve assembly fluidly coupled to a first fuel source and a second fuel source, a used can manually select one of a first fuel or a second fuel depending on the position of the selector switch, the valve assembly having two fuel inputs and two fuel outputs. All depending claims are allowable.
The closest pieces of prior art are mentioned in the previous rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	2/4/2022